Mobley, Presiding Justice.
Charles Stewart Brown appealed from the denial of relief on his application for habeas corpus, based on the ground that the counsel representing him on his trial for murder, wherein he was given a sentence of life imprisonment, did not effectively assist him. The transcript was filed in this court on April 19, 1971. On May 21, 1971, motion was made by the respondent to dismiss the appeal because the time *786had expired for filing the enumeration of errors and brief. Thereafter the prisoner requested an extension of time for filing the enumeration of errors and brief. His enumeration of errors and brief were filed on June 2, 1971.
Submitted June 14, 1971
Decided July 9, 1971.
Charles Stewart Brown, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Assistant Attorney General, W. Hensell Harris, Jr., for appellee.
No providential cause was shown for the delay in filing the enumeration of errors within the time provided by the rules of this court, and the appeal must, therefore, be dismissed. Hodges v. State, 227 Ga. 18 (178 SE2d 858).

Appeal dismissed.


All the Justices concur.